Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 11-14 in the reply filed on 11/29/2021 is acknowledged.
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 11/4/2019.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/4/2019, 9/3/2020, 12/23/2020, 1/12/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim s 1, 2, 11, 12, 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tanaka (US 2016/0297015).
Refer to figure 2.  Regarding claim 1, a strip-like electrode for use in a cylindrical jelly roll which comprises a strip-like electrode assembly wound cylindrically to form a hollow cavity at [[the]] a core portion thereof, the strip-like electrode comprising:

a first electrode active material layer formed on at least one surface of the strip-like electrode current collector; and
a second electrode active material layer formed on the first electrode active material layer,
wherein the second electrode active material layer  has a shorter length than a length of the first electrode active material layer so that a portion  of one longitudinal surface of the first electrode active material layer is exposed.
Regarding claim 2, the first electrode active material layer  has a shorter length than a length of the strip-like electrode current collector so that a portion of one longitudinal surface of the strip-like electrode current collector  is exposed.
Regarding claim 11, the strip-like electrode is a positive electrode [0075].
Regarding claim 12, the strip-like electrode is a negative electrode [0075].
Regarding claim 14, a total thickness of the first and second electrode active material layers is 10-300 um (0.14 mm, [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka (US 2016/0297015).

Regarding claim 4, a ratio of a thickness of the first electrode active material layer to a thickness of the second electrode active material layer is 3:7 to 6:4,
Tanaka discloses a ratio of 0.1 to 0.04 [0038].   Further, when the difference in thickness between multi-layer part M where both of the first active material layer and the second active material layer are laminated and single-layer part S where any one active material layer is formed is larger than the thickness of insulating member 40, it is possible to prevent an increase in the thickness of the battery electrode assembly due to insulating member 40, resulting in a very high effect. However, even when the difference in thickness between multi-layer part M and single-layer part S is smaller than the thickness of insulating member 40, the local increase in the thickness of the battery electrode assembly can be reduced to a small amount and some positive effect is obtained, for example if the difference in thickness between multi-layer part M and single-layer part S is 50% or more of the thickness of insulating member 40. On the other hand, even when the difference in thickness between multi-layer part M and single-layer part S is larger, a large thickness of multi-layer part M is not preferable because the entire battery electrode assembly becomes thick although the local increase in thickness can be prevented, and excessive thinness of single-layer part S is not preferable because the original function of the active material becomes insufficient. From such a standpoint, the difference in thickness between multi-layer part M and single-layer part S, preferably, is equal to or less than the thickness resulting from .

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka (US 2016/0297015) as applied to claim 1, in view of Azami (US 2015/0104701).
Regarding claim 13, electrode current collector is a negative electrode current collector having a thickness of 3-500 um, Azami teaches a negative electrode current collector having a thickness of 10 um [0083].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the negative current collector of Tanaka having a thickness of 10 um, as taught by Azami, for the benefit of collecting current.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724